Citation Nr: 1703421	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-18 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for hypertension.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to April 1982.  

These matters come to the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Waco, Texas.  

The Veteran's May 2010 VA Form 9 substantive appeal requested a hearing before the Board; however, he subsequently withdrew this request in September 2013.  38 C.F.R. § 20.704(e) (2016).  

These matters were previously remanded by the Board in April 2009, August 2010, and April 2014.  As discussed below, the Board finds there has not been substantial compliance with its prior remand directives, such that an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders).  

The issue of entitlement to service connection for residuals of stroke, to include as secondary to service-connected hypertension, has been raised by the record in a December 2014 VA examination report and an October 2016 Informal Hearing Presentation (IHP); however, the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary regarding the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for hypertension.  Unfortunately, the matter must again be remanded due to noncompliance with prior remand directives articulated by the Board in April 2014, as noted by the Veteran and her representative in the October 2016 IHP.  See Stegall, 11 Vet. App. at 271.  

The most recent April 2014 Board remand found that a new VA examination was warranted to assess the current severity of the Veteran's hypertension.  In particular, the Board directed the examiner to describe all symptomatology related to the Veteran's hypertension since 2000, including blood pressure readings; the examiner was also to render an opinion regarding the predominant level of the Veteran's blood pressure readings.  

Significantly, as discussed within the October 2016 IHP, the December 2014 VA examiner limited the scope of his discussion of the Veteran's hypertension symptomatology, including blood pressure readings, to the time period from 2006 to 2014.  As such, the December 2014 VA examination does not substantially comply with the Board's prior remand directive to specifically address the Veteran's hypertension symptomatology since 2000; it is, therefore, inadequate to adjudicate the Veteran's increased rating claim.  See Stegall, supra.  Moreover, the December 2014 VA examination report fails to take into account the Veteran's hypertension symptomatology dating back to 2000, which includes blood pressure readings favorable to the Veteran's claim.  Therefore, on remand, VA must obtain an adequate examination which describes and considers the Veteran's complete relevant medical history.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran's TDIU claim remains inextricably intertwined with his claim of entitlement to an increased disability rating for hypertension remanded herein, as well as the referred claim of entitlement to service connection for residuals of stroke; therefore, remand of this claim is also warranted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected hypertension.  The electronic claims file must be made available to the examiner and the examiner must indicate review of such records.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

The examiner must describe all symptomatology related to the Veteran's service-connected hypertension since 2000, to include consideration of blood pressure readings, and the examiner must also indicate whether the Veteran's diastolic pressure is considered to be predominantly 110, 120, or 130 or more, or whether his systolic pressure is considered to be 200 or more, for any period since 2000.  

The examiner must also provide an opinion as to whether the functional effects of Veteran's service-connected hypertension preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  

2.  Following the above development, review the resulting examination report and opinion in order to ensure adequacy and compliance with the above directive.  If any opinion is inadequate for any reason, take whatever corrective action is deemed necessary.  

3.  Thereafter, readjudicate the Veteran's claims on appeal, to include his intertwined TDIU claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




